Title: From George Washington to Presley Nevill, 27 November 1786
From: Washington, George
To: Nevill, Presley



Dr Sir,
Mount Vernon 27th Novr 1786.

Accept my thanks for the information given me in your letter of the 25th ulto from the Court House of Washington, respecting the decision of one of my Ejectments. I have, since, been informed by Mr Smith, of the favorable issue of the whole, and of the necessity there is of my paying immediate attention to the Tenements to prevent the waste & damage which otherwise will follow.
Consequent of this advice I send Mr Lear, a young gentleman who lives with me, into that Country to take such measures for the preservation of my property as the exigency of the case, when investigated, may require. As it is more than probable he will see you, your friendly information of matters respecting this business, & advice to him would highly oblige me; as also your civilities to him.
Altho’ the present occupants have little right to look to me for indulgences, & were told not to expect them; yet, as they are now in my power, it is neither my wish nor intention to distress them further than the recovery of my property from their usurpation, must unavoidably involve them in. They may therefore become Tenants upon terms equitable between man & man, or purchasers—it being my intention to dispose of the Land, from a conviction that property at the distance that is from the proprietor of it, never can be converted to uses so beneficial as the money arising from the sales; because those in whose fidelity & care we can depend, are too independent, & generally have too much business of their own to attend to smaller matters; & others who are less qualified, & more ready to accept trusts of this sort, are too apt to abuse them: this I have found to my cost.
As Pittsburgh is a point to which emigrants from the northern & Eastern States, & foreigners almost universally, direct their first steps, you would do me a favor to let those who may enquire for cultivated places in your presence, know that that

tract, as well as the other (commonly called Washington’s bottom) in Fayette county, are for sale. I would sell them altogether, or in parcels; but not, by the latter mode, in such a manner as to injure the sale of the rest. I would also give credit for the whole or greatest part of the purchase money, provided the principal is well secured, & the interest arising therefrom regularly paid at my own house without trouble or delay. You would oblige me too, my good Sir, by giving me your candid opinion of the value, or in other words, what these Lands ought to sell for upon the terms here mentioned.
If your Father is in that country now, I beg to be remembered to him & to Mrs Nevill. With esteem and regard, I am Dear Sir &c.

G: Washington

